Case: 19-11280    Date Filed: 11/21/2019   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11280
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:16-cr-00427-AT-JKL-14



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

RAEKWON WILLIAMS,
a.k.a. B-Ray,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (November 21, 2019)

Before ED CARNES, Chief Judge, GRANT and TJOFLAT, Circuit Judges.

PER CURIAM:
              Case: 19-11280     Date Filed: 11/21/2019   Page: 2 of 2


      J. Scott Key, appointed counsel for Raekwon Williams in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Williams’s convictions and

sentences are AFFIRMED.




                                          2